Case 4:19-cv-00032-JHM-HBB Document 1 Filed 03/14/19 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    AT OWENSBORO

                                  (FILED ELECTRONICALLY)


                   4:19-CV-32-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.


BRENDA S. CAMPBELL                                                               DEFENDANTS
128 Roland Lane
Greenville, Kentucky 42345



                             COMPLAINT FOR FORECLOSURE


       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       3.      RHS is the holder of a promissory note (“the Note”) executed for value on June

19, 2007 by Defendant Brenda S. Campbell (“the Borrower”). The principal amount of the

Note was $69,490.00, bearing interest at the rate of 5.7500 percent per annum, and payable in

monthly installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.
Case 4:19-cv-00032-JHM-HBB Document 1 Filed 03/14/19 Page 2 of 5 PageID #: 2




        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

June 19, 2007, in Mortgage Book 542, Page 650, in the Office of the Clerk of Muhlenberg

County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first

mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 128 Roland Lane, Greenville, Muhlenberg County, Kentucky (the “Property”) and

described in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      The United States does not seek through this action to impose personal liability

against the Borrower for the Borrower’s default on the Note and Mortgage. On April 2, 2009,

the Borrower filed a Chapter 7 bankruptcy petition in the Bankruptcy Court for the Western

District of Kentucky, Case No. 09-40495. The Bankruptcy Court granted the Borrower a

discharge from personal liability on August 4, 2009.

        7.      On or about October 19, 2013, the Borrower, for value, executed and delivered to

RHS a Reamortization Agreement which changed the terms of the original Note. Specifically,

the unpaid principal and the unpaid interest were combined for a new principal amount of

$76,502.69, and the amount of the monthly installment payment was increased to $467.94. A

copy of the Reamortization Agreement is attached as Exhibit D and incorporated by reference as

if set forth fully herein.




                                                  2
Case 4:19-cv-00032-JHM-HBB Document 1 Filed 03/14/19 Page 3 of 5 PageID #: 3




       8.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

       9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       10.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.     The unpaid principal balance on the Note is $76,502.69 with accrued interest of

$22,066.91 through October 24, 2018 with a total subsidy granted of $8,375.31, escrow charges

of $301.11, late charges in the amount of $74.84, and fees assessed of $8,658.10, for a total

unpaid balance of $115,978.96 as of October 24, 2018. Interest is accruing on the unpaid

principal balance at the rate of $13.2761 per day after October 24, 2018.

       12.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.     The United States’ mortgage enabled the Borrower to purchase the property and is

therefore a purchase money mortgage. The United States is unaware if the Borrower has a

spouse, but even if such spouse existed, pursuant to KRS 392.040(1), any surviving spouse shall

not have a spousal interest in land sold in good faith after marriage to satisfy an encumbrance

created before marriage or to satisfy a lien for the purchase money.

       14.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.


                                                 3
Case 4:19-cv-00032-JHM-HBB Document 1 Filed 03/14/19 Page 4 of 5 PageID #: 4




        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        In rem judgment against the interests of the Borrower in the Property in the

principal amount of $76,502.69, plus $22,066.91 interest as of October 24, 2018, and $8,375.31

for reimbursement of interest credits, escrow charges of $301.11, late charges in the amount of

$74.84, and fees assessed of $8,658.10, for a total unpaid balance due of $115,978.96 as of

October 24, 2018, with interest accruing at the daily rate of $13.2761 from October 24, 2018, un

til the date of entry of judgment, and interest thereafter according to law, plus any additional

costs, disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    4
Case 4:19-cv-00032-JHM-HBB Document 1 Filed 03/14/19 Page 5 of 5 PageID #: 5




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.


                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ William F. Campbell
                                           William F. Campbell
                                           Katherine A. Bell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           bill.campbell@usdoj.gov
                                           Katherine.bell@usdoj.gov




                                              5
                  Case 4:19-cv-00032-JHM-HBB Document 1-1 Filed 03/14/19 Page 1 of 1 PageID #: 6


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            BRENDA S. CAMPBELL

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             MUHLENBERG
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $115,978.96                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

3/14/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 4:19-cv-00032-JHM-HBB Document 1-2 Filed 03/14/19 Page 1 of 3 PageID #: 7


A6/2L/2AA7                    69't    41-      2749267808                                           DAVIESS COJNTY NRCS                                                    PAGE L2/33



   Form Rtr         lLo-16
   (Rw.7.0O                                                                                                                                          Fom Apeowd
                                                                                                                                                     OMB No.06z+01?2
                                                                UNITED STATES DEPARTTIEI.I? OF AORICULruRE
                                                                          RUML }IOUTINC SERVICE

                                                                               PROillsAORY NOTE
    TypeofLoan SECTIoN soz                                                                                                                          SATIEFIED

       l.oen !,lo-
                                                                                                                               Tt{r              dryd _.20
                                                                                                                                      _ 6llim of Ameloe
                                                                                                                               Unll6d
                                                                                                                               By:
    Datc:
                                                                                                                               USOA Rurel Houdng Servics
       129 Rolrrld              IJanG
                                                                                   (Frogcrv AdrlE€El
       Greenvll]-e
                                 (CiiyorTo'rn)
                                                                                                                          *Isiiil['*-
                                                                                                                          If,f

   BORROWER'S PROMISE TO PAY. ln r.turn for r lotn that I hevr rrc.iwd, I promlrr to pty to th. oH.r of lhe Unitrd
   States of Americs, sctlng through the Rural Houslng Seivlce (and its slcessors) (,Goremmenf) $
                                                                                                  +a.*qq.po
   (this amounl iB called ''prlnclpal'), plus lntsres!.
   INTEREST. lntersst lvill be charged on_lhe unpaidjrlncipal until the tull smouil of the prindpel                                               hi. bc.n peid.           wiil pay
   inrgr.d.l.y.t(ynt of ,                             3..7soo                96.Theintorortrrt niquinldbythhtecitoniittrrrateiu,tttpai6dur6ai,n
                                                                                                                                                                       I

   and efter nny def;ault descrlb.d belovrr.
   PAYMENTS. lagree to pay princlpdland intarest using one of two altematives lndicated belod

       I, Principtl .nd int€rcit paymcnts sh.ll b6 tcmporarily defcmed. The int rust rc.rued to
   shall be ed&d to the prlnoipal. The new prinoipal end leter Eccrued lntorcst shall be payable ln _Jt!-_ rsgular amortlzad
   irulellminE on the dat, lndicaled h thc box below. I authoriza lhe Gorramment l,o antci mc amount of ruci n6w prlnclpel
   hcrc:$-.endtharmountof3uchogUl#lnst'llmcnhinlhcbotbclaarwhcnguchrmomtrhavrbren
   d.hnhlncd. I aorB. to pay prhclpal and intscrt ln lnstrllmantr as indicabd ln the box bclo$r.
         It.   Prymcntr rhell nol ba dafenad I agrcc to pay principal and lntareet                                  ln                        ineta[mrn8 E3 lndicatcd in
   tho box bdlo\f,.
   I will pty prhdprl rnd iniifffl by maklng a paymanl evary month.                     i(*,,
   I will makr fiy modhly gtym.nt on tht lrEh dry of aech month baginntng on *_--S*X-I[_*                :I!!]-rnd
   cortlindrq nx         monfF. I wlll mrkc lhett p.SnanE owry monill unill I havc pau aTi of thc"ffiipat cnc interuct
                            -33L
   i{d rny olhlf AtfOw daryffi-Uddr, U.rat I tray owr undrr lhll natr, My rnonthly payments wili bc qflhd to lnlerret
   borffeprtnciPal.            lron {f!trlfg                       ,lgjlg.lutill oweamounhunderthlsnote, lwlll                              paythosearnountslnfullon
   that date. whlcfr ls calbd the "maturlg/ date."
   My monhly paymentwlll be $                                                I will rnakc my ftomhly p.Acnt.t
   nnt-cil on w ?r{11{x6 FLrl'-ffiml:                                                                   or a dlffercnt pLoc lf roqulmd by           hc Govcrnnront,

  PRINGIPAL ADVANCES, lf the entlrc prlnclptl rmount €f th. lo.n l8 not .dvanc.d et th. itmi or lo.n dootng, th.
  unadrrancec, behnoe of the loan wlll be Bdvancad et my request provtsed the Goyemme nt soress to tho odvance. The
  Govemment must mske the sdvence provided the advanc? h requested ltor an euthorized purpo$, lntgregt Ehall
  eocrua on lhe amount of eech advanca beglnniru on thE dale ol the €dvanoe gs Ehown in thr Remrd of Advanoes
  bghw' t authorlze thc Goyammtnl b ailar tha amount rnd dgtr of th. edvcnee l* rhourrn ln lhG Rcoord of Advrncca
  below. I auttErlzs the Govemmsnt to enbr the amount rnd der of eucft tdvanca on tha Racord of Advrncrs.

   I{OUSING ACT OF 1949. This promBsory nota as made pursuar* to titla V ol the Housing Act of 1S49. lt ls fur the type
   of loafi lndlcated h the 'Typc of Loan" hlock et tha top of thit nota. Thh notr rhill b. eubr8ct to thG p'tscnt rcgulatbnr
   of the Govemment and to its future regutations not lncondstent wiUl th6 6xpr68g proviglons of lhlg not6.

Acooldng       t!   tho   hpill*otl   Rodusdon Aoa of 1093, m   Fi-$rr   e   Equhrd. t6 rlipoad tb r coltocdoa of   lnlbmtiG urucil tr drtplryr r lrlld   OMB EonEol

rvangc    15 rriuuEr        pc rtrPoo:* inetudtrg 6c doc fsr rwitwill in*totlorr, rcrr*ing t*iahg drto :mrrsr. grrhcbi               urd   rndrtrlnlnr 6o &la nrrd.C ed
soroplcting    nd rwirhg t}c collmtiotr of iD&rmrdm.
                                                                                               1




                                                                                       ffi1gtT,,4,,
Case 4:19-cv-00032-JHM-HBB Document 1-2 Filed 03/14/19 Page 2 of 3 PageID #: 8


 A6/21./2697         63:41       27A926?8A1                          DAVIESS COUNTY TfrCs                                 PAGE 13/33



                                                                                                       Aocount     r-
   LATE cr{ARGEs. lf lhs dlorornment has not raceivod
                                                             lh?.q1.?rrynt of any monlhly' pEyment by the end cr_JJl_rteyr
   llT.tlL   d$1 lt q d1^r. t .{ll p.y:
                                        lq.         rh.   rnount of *recrrrnsr rd'n ;;,;   ,: ,i"     [*ont * ny overdue
   pi},rn.r* 6f principt rnd inut*r. I wil "6ar0.t.
                                              Xy thlr 6ht !r pfanpth  bur   oi'ti oncr   t6rffififfin{fii'
                                                                                                  -
   BoRRowER'S RIGHT To PREPAY. I havr tra rloht to mrk. ptymcnt$ of prlnclpel et any t[rlo
                                                                                                belorc they are dua.
   A payfiGnl of prlncipel onlyic known 6e l "pr6paymoai."Whan I mate a pmpefiant.
                                                                                   I wiil tr|lthe Govamrh.nt ifi
   unlling that lam making a fcpsyrnent.

                 efull prePaymsrt or partbl prepayment without paylng arry prspayrnonl chargs. Tha oovcmmant wilt usc
   lfly_Iuk.
   al oT rny prePaymBnE    to raduffi tlrB smount d principal thal I ovue urder thls NotB, lf t rnafa a podht pr€p6y1pn1 trrBru
   will bE no chengea in tha duc data or in thc tmounl of my monthly paymcnt untm th"'c16r"r7fiilirsoarin,xrlting
                                                                                                                            to
   lhore chenges. PnaFytrranEwlll ba appliad to my tof,n lir rccoilJalta; w$i trc covorril;tb rd,rri*6*
   aocountlng pftsmdures h cficct on lha data of rcceipl of the payrnent.
                                                                                                                 rno

  ASSIGNMENT oF NOTE. I undsrstand al! agruB tral the oorrarnment mey sl rny fima arrign thb nots wlthost
                                                                                                              my
  consenl" ll the OoyarnmGnt signr lfia nolc I wiil rnrkc my paymrnts to th j
   tha   itnn "Gov.mrnlnf'wilt   m€i   tha   r$lgn!c.
                                                                                              *
                                                                              ll$g;.r ffrl ioti lnO in iuch Hsa
  CREDIT EHIE!,ITHERE OERTlFlcATloN. t c.ttlly to the Govemm.Rtlhst I am unaue to o!ilsin suf,iirant              grdit
  from other Eounoes strtarombla rrler rnd termr ta tha purposrs hr nrtrich         ttrc.ct;-;;t il;irtil;;l6;          b"..
  USE CEHTIFICATION, I oeillly io lha,Glowrnnrent lhat tha flJnds I am borotring from the OorrarnmBnt will
                                                                                                           only h?
  usEd lbr purposss Eutho?ltg'6 Dy the Go\rtrnmenl.

  LEASE OR SALE Op PROPEHIY. f tre proporty cwt$rudd. hnprorcd, pr,rchegs{t. or rdlnancrid w1h Urh tasn tB (i
  lcirid sr rsnt€d whh an opilon to purcfiaea. (2) tea$d 6 rentod wittrout liron u pui"r,arij ru                    )
                                                                                                     iv* *
                                                                                                         b6ss, or (i)
  b sold or tiUe b otheruiee convByeq rlotuntarilV or iwolunbilly, [rc Gov*iment niay e1tr op-ton'Jrcre6 rhriniin '            '
  remalnlng unpaid bolsnca or th€ ben immsdiaicty dua and pai;bh. r ura rraf pcir, i *iri n"i" ro       r;;a,itilly;;;
  the enlbd loen.
                                                                                                                ;ff
  REQUIREMENT To REFINANCE WITH PRIVATE cREDlT. I rgri. to pododic.[y provldr thr @v3rn6rffi
                                                                                                           whh
  inbrmtth{t tha Govcmancnt rugwqts about my tlnerrdal eRuatbn. lf the'Govcmmerd dstgnrlnBr that I oan gol a toan
  !om-p rouponaible coopsrstivs or privstc ct?dit sounoe, such as E bank or a cradil union, ll rqqilbn ra6* rnd hrn*
  lorl3urqqrap:e.&ir            loaq et thr.Gov.mmrrltl r.q'xrt, lwitttpprybrrnd rccopie lon tn s *rtoctit il;rri'i;
  p.y thlt not. in full. Ttdt nqulrument doar rpt apdy to any codoner who slgndd thls note puurant b suron goi or
  Houdilg Act of 19rl0 tn ernpsnaae fof ry Ed( 6(;€paftlnt aonfty,
                                                                                                                  n"
  suBSlDY REPAYMENT AGREEMENT. I .grra !o th. rp.ym.nt (rrcapture) of *ubridy grunted in g1o tum of
  paymtnt to3istanca undcr the GarernmenfE regulatlorrs,

  CREDIT SALE TO NONPROGRAITI BCntsOllGR, The prorleionsof tho pa.sgnphs antiuad "Cni{il Elgsri.r.
  Certificatiort''and'Rqulrement b Ralinonca wfsr Privaia Crodtf ao rrct dppry:f tiris uan ia
  nsnprogrem Ioan pultuani to seotion 502 of the Housing Ad of l!l[9.
                                                                                              m   claffi      r
  DEfAULT, lf I do not pry thBlfull amount of seh monthu payment on &e date n h dua, I wlll b€ in &&utl ,f I rm h
  dsfault ths Goreramenl m.y sand mB a s,ritlEn noUco Uiltng ma tl1tt f I do not pcy thc ovcrdut rnprlt fy I cm"in OaO.
  tls GoY€tnmfr\t {ry ruq9ry.me tu lmmedLtrly pryth:full lmqrrrr otUrr gnpqld prlnotpai, rtt bri triffi"thcil-oud;t
  any l6b c,l!rgc.. lnlarus will snlinua to rccfir. on pest dur pfhclptl rna inrmd gwh r. et e urnr n*,e n I     ;;  h  --' -
  dctaull the Gd/.rflment dogs not t€qulrs mo lo pey lnmedleloly as dotcrlbsd ln the precedlrq sen{enoq tha Govarnmsnt
  yt tlltl hare the rlgl'tl kD do 1g il t atnln oaftun * s tx* aan.lfne ootomrnsrr rrar'raquraaii*-     bilfr,ffibt fr;'ii"'
  full as described ebow, tha oovrnmanl wifl harc tha right ro bc p{U brdr by mr loc fll Lt U COin anO o(F,rnda tn
  orrturcing thir profilraory nott to S1o cxtent not prohibited by appilcabts la,rr. Tho66 axpenoaa incluAi, &r dxample,
  r*ssonable altcm:yb fees.
Case 4:19-cv-00032-JHM-HBB Document 1-2 Filed 03/14/19 Page 3 of 3 PageID #: 9


A6/2L/2AA7           69:4L         27Ag26ZBAe                                 DAVIESS COUNTY NRCS                                 PAGE L4/33



                                                                                                     Accorrnt *
   NoTleEs- Unlms applicabb law roquiree        t diltrrent-mcthod. any notbe thet must be givan to ms under thic not. will b.
   glrn uv ddlvrrlng lr or try maflrng rr by fta uaos. mail to mc stirr'a piopcnylddaco rhhd-_;dor;i o, ri r
                                                                                                             $Tnrft iddrc$ r
   I sire $e Goramrnanl * nolica or nly dntreflnt iddr|it.
   rna$lrqllbvfirddn"rmaitbihe €orcmrnarrrr                   {rr,1uro? ih.Gftabr;ftd
                                                               Ffoi
                                                                                              ;,ffi;;;#nffiii'#ffi;6
                                                                      diqt'i}Juiil{Hrif*]'';iJ&;tt}'lb"r,rro.
    pa.: Off{E           qo- fanno. Fr ?alJriJt rio Gi.i;6                                                     rr*r"t'
                                                                                 ,or",a
   diflbrent add,€s8.

   oBLlc'ATloNs oF PEREONS UNDER THls NorE. lf more rhan
                                                                               9n piruojlltgnc       thra   nda, .rd1 partoh h gry   anct

  lfri:iiifiF]j.Hiil.:,tiiy,ixns?,;iil,yf#l;'rHHe$uT3*                                    jffi##?rffi illffii
  mav cntucc ltc runn uftd.r this no(s arglns Bedl]r:Tll rridivtdgry
                                                                       ry {fiur       sf:us'toeorffi, nii I#li'iifii'lry
                                                                                              arr
  on. of u3 mev bc nquhed lo pay all of ihe amounts fi,€d undqr tliB l,ot..
  penon signing thia note.                                                  iht lir,m ffitr;irit rufrr to r{6h

  ryfYERs:-l shd  erry oth.r p*ryT *f,o he oDhsficn8 und€r thts nob u|,rur thr rhhts sl
                                                                                                   frq*ilrBBili        ofrnd norhq
  dlshonor. "Fnemtmenf' m€Rs rhs (ght b ruqJm thr Garornrfienlro
  dbhOfio/' moqns ttls tight to rrllulrt tf,a soro;mrnt o
                                                                      aGnrrlu              p.)rl*"i"ffiffidiua. 'Nqlh. $f
                                                          orro-noilo"           il-.i,r-**rm emount rlua hrw nc{ be6n peid,
                                                                                  thrt
  wARNlilG' Fellun io tully dlsalola lccurrL rrrd tnfihful finanalal lnformaqon
                                                                                in conn*gon wlth ny lom
  Sp$llcetlon mry rGsutt In thctermaniflon of progam rtsistrn." *rr.ntfy Ue;ng
                                                                                  Ircaivea, eia ff," dcnlel ot
  futun fuderaa asrPitltf, snder thc Drpartmrnt of Agrloultlri't Dabarmcnt ngulattonc,
                                                                                          r c.eR. prn sor?.

                                                           $rl
                        Sororrtr          S   -   crmlrbGll                               Eorrqmr

                                                                                                                           Scrl
                        Borowrr                                                           lofi,vyar




         A.[rou]fr                 DATB                        AM(,I'!{T        DA?E-                 ,tMOt NT
 lrlt                                                                                                                        OAtE
                                                    ,*\ c
 {zl s                                             _{9r S                                    llll 3
 tJl s                                              l0    lf                                 't"1,t
 ltt s                                             rIt)l                                        t
                                                                                             'tf,l
 f$s                                               ilr1r                                     'lct
                                                                                                I
 t6t 3                                             ll31    i                                 tmlt
 fi)s                                              04)s                                      iatt
                                                                                           TOIAL            $


                                                               -.-.
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 1 of 7 PageID #: 10



 A6/2L/28a7 69:41                274926788A                                             DAVIESS COJNTY NRG                                            PAGE 22133




                                                                                                                    MUHIENBERo COUNTY
                                                                                                                      M542           PG650


                                                              [S!..c Aborcrii. Uii Fr   f**Cra Orul
   Porn RD 355&10 KY
   lRov. lt45)                                                                                                                            Fotrt Apflwcd
                                                                                                                                          OME No. 0t7t-0172
                                                   United Sta&s Deparmurt ol Aericulturu
                                                                Rnnl Hburing Scrvic;
                                $ronrcAcE gD;RKENTUCKY
   TI{ls MORTGAGE ("sscurity Instnffi}cnr')
                                   Is made on uffrrFr l, zooz
   rhGmo(gogo(    tu Brenda s. Carnfubrlt.   a- e-tngic'p"ii""                                                                   rorrEr


   Thir soouritv (nrtnnrxol is trlvar p. tlc ut{ficd   $tru
                                                                                                                        ii fiilfr"* c*.'.#ffrffii
                                                              of Amerlg       q1tg rhf*gh the Rural            Hourlng- $crvioo o,
  ffi 'ffi H&SH?.Ht[Hrth-mtH* Bi:f ."'*"r"il;i *                                                       .r" c.,,ti'fii                    t*lb sri;
  Borsrrryr ir ln&b{cd lo Lcndcr undcr tt9 followi,tS ttomirrory notes and/or armrnotlon qrecrnartt-{hts!
  v*kh   hxru bacri r,t,dtxi'.l di essunrcd bv Bonorcr}e;,lif,h                                           collcctircly callcd,Notc,)
  pqyrblc cn thc ruurlg drta
                                                                      rJ'iliiur1il$*anr, wirh rt* fi1 dsh, rf not pard rarlcr,
                                                                       d";iil                                                  dua $d


  D*a ofln*nsna*                                       k!rcballfnsunr                                 MilIlflpDrk
   o6-19-200        ?fic        $69,490. oo                  y'{or-'rr-eo+o
  5l#ffigri##S"Xffif
  mpll1ly$f*fy        mT,\s,
                :I rE-$::,    *l*S?1g1:9"*"-t*:lftg.tr
                           eu ril py*t:oiur {rr
                              uE rq7'rrrl       otlcr-*,nri.
                                            aii urrsr        ilii-,i;ffid,t
                                                      tullul wtu
                                                                              rhc !rdc, wr$r rrrnmrqrnd rn ,o$mrr,
                                                                                il;t',,ffi
                                                                   lnllllit, !t vutcaal unda piltrg6pfi 7 to proloct                                        dra
  $:ffi,:     y^tlf, H};o-'Y$:lllr:-*ffy1'_"^lEo''*nJr                                        *,,ai.no oio.arocm'*r -'u6 iir' scorrry
                                                                                                                                                 m%'
                                                                                                                                                     rr$.rumqrr
           Titr#t$,tll:ilmilmxltHs**Ft*&tE's&iri.ffi
  ll',tlT?iliffi
  nl;t-ll#mffi   UUtlebbirrg
  propriyhc*odtn thcCountyaf           ffi ilff ilHff {:"diffi ffi [ffi'I
                                                                   , $trta   ofKrntucky
                        "tl!*I1*f"?Iy*aoor:ri'*y;&;il;'ff
              sEE ATTACHED EXHTBTT l'Ar"                               MIDE A PART EERIOI'.
  vhidrhasdrcddrt$of 128 Rolend                         Driver GreenvLlle,
  I(cnrucky 42?45              tzrpt                   [.*ffi*r,rO6drcss*);                                        lcittl




 iccwtilng ta the Papttt**
                           Uurtigo
 vofid AN$ control numbar. The valtd OMII conrol nunbcrlor thtt iiqforiiia"-{Aidct                                                                           o
                                                                                                      on   t   OSZS.Otti.   i* it^,   mqutrad   ti    corqlctc
 *,i*m'::::!Y*,!Xy%::Xff-i1:Y:,,i,;;;;;;;;;;i;k;;;;,r;;;i,in[',*,*ions,
 cx*ttagdata.;aarca.gethcrtrya/dmo{Ndintagihcddtaneeddd,'"aciapnring;d;;i;;^g;;;'iaiilii'it*r
                                                                                              ott*.
                                                                                                                                                     rcarchi,s

                                                                                                                                               Page     I ofo


                                                                HXHffiIT "B"
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 2 of 7 PageID #: 11



 AGI2L/2A87        69247        ZTOS2ETAA!                               DAVIESS CS.JNTV NRCS                                     PAGE 2E/33



                                                                                                      MUHLENBERG COUNTY
                                                                                                      M542 Pc8s1
        [ffifiLHYtl*,1ffi;?l#o?S          ot homtf,cr oroctcd on fic prqssy,.ryrd otl qas€mc$r, ippnrn'nccs,
      sd,;it1"t".fiot'iir6rill-idiieoa*e"iffit#J'i;ffmi*l.l!#',,ffi;"*m#r;iltiisfrffi;'Lr;{i;
      "o
           BoRRowBR covENAl{Ts
   ilf';ffiS#&Hiti*t$,ffiffi.1         thar,   Bonorr'cr is lawfirlly solsad of {rc cmlc rr.crcuf convqrcd
                                                                                                           lnqhru   *    n    *   to gilnr
                                                                                                                                  iis";t
        THIS SECURIIY INSTRUMENT conbir*r uniform covffianu for national usc rndnon.uniform
   variatio*r byjurisdiggou ro con$lute a uritorn      ix"&'[tffii;;i.;fiffi;i       -            *
                                                                                            covenants wlrh llmltd
                                                                                       ;*e.;i;.
           UNIFORM COVENANTS, Bonowcr and Lcnder covcnant ard              rgr!! rs follows:

  ,n,ffi        ffi [,[Lf tr'ffi 'f;t{J:l'"ffi .ff*:ffi ilii#iHrffiUf;JiI$H#f kf.ffi L,',trft *:duothe
  UUafi*g+rt*npurfi'mi;$#'f Hf rXffi ,,,i"'f,,.H
  iffi.!-effi iilf,:,f ;,lrsP;;finu*i"xp#Hnffijrolrffi *
  :*ffii!ftEffi r&?.i[H,H;!:xim$r#effi
                                       -BrgatH#T.,fl*Jril#ffi r,f ilH*j,ffi
  ry:ffi   rqluJffi,ffi
  or lhs hsb
                             *f H,r,ffilfi ril*#dnJHT,sJm1H[srffi'rf;ffiffi
             of cunrcnt drtr ord rutco"iblc lstimses of qrperrimiin tt6#; E*!tr lrii#;h.dL
                                                                                                                                  #;.I
                                                                                                                h eccodan          c u,it   r
  ryrplicrbk lrrs.
      Thc Fun& sh&ll bc bcH by
                             -ara fudcal lcencv
  fcdcral   aacncv. inrkumcnietitv    rndnr li.,a+.
  Bonowc{for




  madc. Thc FunF   pl9qd rr idditisrel rccurity for att cunr srcurd W Afti $66uritv tffiiirint.' --'
                     grG.

  .^_lt--y"TIIT -T]!-IX Lttr(lllr cr(cc'(l [l€ rnounB pcrmldcd to -bo hold by appticrbk law, Lmder rhdl                   rccouril to
  I&TJfr tk.t?i*H'I,t?S,r,Hsil*"ffiTttffil',**5**,[griyi""iffi ,mHllfr
  :T:9m:1.**ry_tg
  no more  t$an twchn
     rnore ihan
                             t tdct thc.nirount ncce$e,y p mrtc up trJalnii,m-"i.-6;;i"r;i;.ii';uL-ue: tdf,ilfitcn;I;
                       monthly plyme[ts,
                twchrc-monthly                               dFcridon
                                                       soli dlscrcdon.-
                                           at Lendcrrt sod
  -    .uqol-nsJrycnt.in fuIl of all *tql ryry"d by $i1 s$rity Insnrmeot, Lcndcr shnll promptly rcfirnd to Borou,er any
  Fundr hcld W Lcndq.. If_t*nder dralt
                                         .acquirc or sclt CI.c rmpcity aner cccit"ration -,'d";   iilafih A;ffi-dil;|ffi;ili
  ffll:IlTA$l?L,,lo-PlgPr$t-:e?ly any Funds troti uy ucnocriirtre timo or-ac{iisiE;1;?J;;Hiii[;n;
  rnc 3um3 Secur'Do Dy thN Dccurtty tnsttum€ilL

 r.'J; i,L'iffEl,ll'ff?,lx?*'illH "drol',#l;',i: tr',ffi,*.ff$';r"f;il',1i #Hn;'HlflTl#s#*:l
 $ilfif..ii;i,TffiBfl?dlrfl1ffif;SffillH'*?f;1ffi$'i',"fiiiff,flf*t*I8T##Itriea, duc undir
 .."..-*  unrrgE i L,!1s,
   . . 'r._iLtlffj t Fllt' Birnowr
                            Horrowcr shall poy-all
                                           pay-all llxe3r ls3qiltmm4 cherga.
                                                   taxes, asscesincnil, ihsrgJr:d'rcs;*i   lr"prr*til;fii'b1iLffir;friiio*r,
                                                                                firrcs rrd im-porilionr ltributabto to thc-prorctv
 Ynlcn I.n$/ snaln Pno_tlty orcr u,s sccurity Instrum.nt, ud lsar*old prymonn or erotlnd rcnt* lf any, Brmwsr strajiini,
 HglpPllqp!ry      ! tn!
 dinctly ro-rbc pron
                           m?nn€r prov,lcd tn parl$f.rPh Z, oJ ilso!piid,in frfi mirncr. Bonowcr sfiall prrr Oom m tfmt
                       orcd parnlcnr aonouacr itrili-prtprv n*lld           6fi;;;;ii;;rt;'*;i'il;"t"fi          E'oifiT#;Hi;
               tI uorrower max(}' mcss psymcn$ dtttctlyr Born lvcf rhall pronrptly firnish to l,cndcr rcccl6s'cviacncing tlti
 Hffi:-
 paym0nls.
    ...Borrowcrsh.alt promptly dischargc ary h$ whlch hss prlodty ovc,r tilir Sccurity Initnrmcot unlo* Lcndcr has anrecd ln
 e/nlrng.to  tucrl llcn or Eororrcr.(8) 8$IEca..in .qtn!!ry.to the Pg/mmt of thc Obl'fftlon rCcUtEd by thC ltcn in r-rnanncr
 scscFalle.to.Lcnder; O).comorc in-8ood fsih tJtc     liri'by, or dqfcndg qrinn arii#ffi-dir-iiri,i#r n* rcnr'Drod;dlil;
 wnrco m rnc I.€nOGtrs opt-nlon OpCrAtc to prsvstt tJrG enforcrmcm Of thG licn; or (c) socurcr ftorn tho lnildci of *rc licrr in
 l8rccmmt $8flsnd0ry lo.Lcndet-BubordlmUng thc licn to dtir Sccurity lnrtnrmcnt tf Lcnder dceemlnag dgt Uv o11t of nc
 rropcrty ts subJcct tO e lic{r which may attain priority Oraer lhis SccUrity lnsmrmcnt" Lcndcr may givc Borroic'r nottc"
                                                                                                                       "
                                                                                                             Pagc 2     of6
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 3 of 7 PageID #: 12



 86/2L/2AA7        89:41        27A926ZAaB                             DAVIESS CEJNTV NRCS                                      PAGE 24133



                                                                                                    MUHLENBERG COUNTY
                                                                                                     iit42         PG852
  identl&lng thc ticn. Borower shalt sdisU thc licn or taks ono or morc of thc actionr .!Gr farth above
  thc givingof notice,
                                                                                                        witltin ten (10) days         of

             ffi'*fi                                             '#.}fi                    ,fi
  ",Eiffi              fl E&lF$itt'i3#,,*A-r,:1ffi                        trtT,.ili*l*xffi
  suboklinrtion of this i66gs61t or rry odrcr rraocactidir iiniltini tlil'"ffi.
                                                                                               ?rs$ffi *,H.rr
                                                                                           row cxisting or hertaftcr orrcd on       rrrc
  r;*-,ffiS&i,?frPdTifi$,,.rl",trffi'*[J5$HJffism'
  *ffi.,                                                                                     ..--   -vvwr' 5 e
  mayobtntn covcrlg! ro protca'Irndcr'r rlghrs ln rhc   dciiy-purfintto;;ffi[i.
                                                            'form
   . AII lnsumncc policics rnd trernls -ehall
  chusc. L,cnder shdll haw.rhe rtglrr to hotd rhc
                                                  lrt in r
                                                   poftcics
                                                                   rcceptlblo to Gnder md shall includc a rtandard tnoficraee
                                                              end rcrrc*ers- tf l*ndairriiiid iidorff Bfil ;"r-"ii;'r$"%
  Lr*::!-:rprgglryr{          ry:ryi1',s rnd rcrc$hr n$id-ilril;"H'ffid;ifiilil'-lfiil;i.d;ffiff';[iia1J"#
  lnsumnss canlcr atd Lsrdcf.    Lcndcr mey mrkc pruofof tosr if not madc oromotti b,v Borrorvrn^
   . Unlcw Lcnder md Borrowur o&anryix agt6,? ln wrftlog, insunnc€ proic,fri'sh,ful uJ ippiea to rcctdrallofl or rcnrir of
 thc. Propcr$ dm.gc{, lf dre rartomtign ar Eprir is ocoriinicetty h"iibt;-*d-a;;;ir-$iriiry r i|i dfi;d"'T'd-;
 rcttomllon .or rcpelr F not ccono.mlcslly fcaslblc or Lcndcfs smuriry would h tcrccrtcd. thc lnirrancc pocrc& atrail h
 lpRttca b 0tr strri -rccnrrd bry srar security Instrmong whcttrer or not thcn due, wfth rny cxcocs orld lo Borrowcr. ii
 tsorr{rwer absndons tlle Propcrty, or doca not answ_cr $ritfiin thirty (3{l) drys a noticc from Lindcr rhri rhc l,l3|rrmcc cerrier
 har offamcd to rctrlc r claidr, tfin Lardcr may mllect ttre insrrriin&-;rE6&:-i;d;;ari;til'd.;;;"d"'t" rfo;;
                                      sc.rr€d bv ttrls securiv tnstmmen[, wh;d#       oi   noi-irrln-iu[Ini fiftv (3oxry'fidi
  ffilg_*'m"#r1lnglliffi
      Unless Lcnder and Bofforrrcr.othsnrlsc agrec ln qnltlng, any appllcrfion of prpcceds to princlpal thalt oot extcnd or
 pgsponc thc duc dite_of rtrc monthty prymcn6rrftrrrd to i;'puisrgtir-i;-d-z-           ;r-;ffii;
                                                                                            ilcffi;,fid        jfTtii#Hil] ji
 after acccleradm dro Ploperty ls acduiroA by Lcndor, Bonorv#s r'rehi ro o1y tmuratrcc-Efiiicit arrd
                     q9I t9. th" agu-irition
                                                                                                           il;fffiiiril;'ir;
 *I_isj-!,*  tlqqppfior                              stull pasr to   Lon-dcr   to tlp extcot of thc gumr r&ursd W thir S&uity
 ln$n,mcm lmm8dhtoly    to thc acquBltion.
 - 6.
          Pruservrdonr Mrlntwrrocq eud Prolcclhn of thc Propcrtfi Borrowedr Lorn Apolhrtlon: l.rrcholdr.
 BolYo\Ycr 3lrEll nol dctffoyr drnugc    or impair the Prryty, ellon, thc PropcrB to dctcrionrc, ii cqrrmit'wgtc on thc
 Propsty.
 Pmpcrty. , $orwwr
            Eolroqr€r shrlt inaintairiorc
                      sntll maintatn  tho Improvofitonts  in'pdri
                                          lmplbraorrrontt an      rqnir and
                                                             Sood rcrair           ripairs xpuire[dt6-d;.'b;;""ft;ii
                                                                             mato rdoair
                                                                         ana nrJio         rquired by l,cndq. Bonowcr s}all
 comPly wlfi all laws, ordina[ccs snd rcgulsllons rftccting hc Propcrty. Bonowci 3hall bd in dctfuk lf rnv forfciurc.ctio;
    proclldin& whctlrcr civil.or
 or procreding.                   g"*T"b is-.bcgpn ttqt^in
                        civil .or criminaf           that'in Londdds loqd ftith
                                                             l+r{irs Coo4       jrdgmcnt could triuh,o-furf"i6,,!
                                                                          aiUr;rag;cni;outd                       of tc
                                                                                               nruh ln furfoiurc of-ffi
 Propqty sr o$erri,tsG mluntally lmpalr $c llen cttoted by thls Smritv lnstrumart or Lcnder,s sccurlw hrrrest. Bomser
 ffi tsfl#;l,itrft *.'Y"ffi ixl?ff           6*:ts,lxff *T"u-tH#{j'#i,tlk;$lil#*Ltw"',,:#,.r#
               pp+sq gavc. materhlly felsc ryf?
 9l-t$.,s:rglt_!ryA!..l_!g:{If
 applicatlon                                              !lf1i Bggorcrchatfrho bc jo dehuit-f'Bililar;Jlir6s di t;
                                                o-r-ineicunatc lnformrtion or sletarrara il a;"e;166 Ait i'ii iilltaj d"[g; i-ifr
 lny m.tffial infonndion) in cgrmcction wlth tto loan- cvldcncsd by $o Noto. lf thls Scorrrity lnsmrmdt h on i iiiietroia
 Bonows. shellynply riith all 4 proririoru of drc hrsc. lf.Eorio-wcr lcqtirEr mc tiriiio *ri-F*iltty, iili;i34[ d'i11:
 tnc tsc ttlla $DaJI not rllcrE3 unlcSt l,gndcr agrcqE to tna mcfE6r in writinc.

 containcd inlhir Sccrnity.Jrutrumont or Orare is a [qgal-procccdlng that mey rl{nlflcamly aftct t"cndfit-                       0r thc
 Ittqgrty(sucl rs aprococding-h banqtflcy, probuc, fdr condcrnncti6rr or forf6ituri or to sr'txrJtrur  orruq
                                                                                                    -ri*iri                       &;n
 Istqct mty.do and'p.ry.fg dhxcvcr is'necciwy to. porcct tte.vltuo orfu noecrty rod Gdc/i                   fiIil
 Lcnds/s actlons may lnolude payinS any sumr socurcd by a llen whlch hsr prhrity ovrr[rir Sccuritv Ins&mrcnt ao
 court, peying
 c-ourg pqyiry rqsonnblo
               rasmabls attorircys'hor-.nd
                          r$om*ys' faot ard onlcring
                                             onlcrim on dro Prcporty to matic ruoiirl- Alrhrnroh l.an-dor nrv rrkl
                                                            Prooortv to                                                   rl
 $is paragraph
      ptragraph 7, Lcndcr ls not rcqukd
                   Londcr Is                   go,
                                 rcquhed to do ro,
      ll1g11|'_.e}1sp_!-cn-{f-uJ$g_$1s
 $€quriryIrgrwmor
                                                      q${T{1     tt"tt bc-como  addldonal   dch of Bonowcr rccund_by drh
                                                                                    'ihfid!,r,qrrdi&-iiil;
                       Unlw Birowarond t sndcrrilrcc-m irtner crms      of psymJrt                             tiffiiifi'6[-U;
 dac of dirburrcmcnt !t th? Notc rrtc md shall bc Fayable, wlth trroffiq' ubon o6tce from G;dcr ro Bor"drcr tfir;rltfi;
 psymqllt.
     &  RcfiunclnS. If tt rny tim! it shrll !ppc[ to Lcndar $* Bonowcr rnay bo Nbh to obtrln e toon ftrom r rcsoongjble
 cooporatins or private atdit sorrcc, ar ryes-onabh ratss lnd tmru for loenr fdr rimilrr purpoccr, g*rorrcr *ni, ripon- tto
          nrqucst, appty for and acccpt ruclt lotr in rufficirnt rmount to pry tho nota and ,i"y'inacfrcAnai'sccildtififiy bl
 kif*t
                         Lender of lk ag.ot rray.mrkc.rcasonrbJc cntrics upol.rnd inrpections of *rc Proporty. l,ender shall giw
 - - - f, !n1n9.ttlon...
 Bororvcr   noticc at the timc of or prior to $n inspectlon rpocifykrg rcagonable caugo for tl$ lorDcctlon.-
     t0.     Condemnrtloo. Thc procccds of anf au,aid di clilm Toidd.sft;,-dlrcca;'coas€-fiil,rq"ii. lo connccttoo lvtth drv
 condemnation or other  t Lln8 of arry pa* of tho Proporty, or for conwyanh in llcu of cotrdenfnation, u: hcrcby rslgttca ;a

                                                                                                                 Pagc 3   of6
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 4 of 7 PageID #: 13



 A6/2L/26CI7         A9.4L         27A92G76A8                            DAVIESS COI.JNTY IMC€                                      PAGE 25133



                                                                                                   MUHLENBERG COUNry
                                                                                                   1i542         PG653

   ffil#,tr  firffi & l^ffi.m#affi,ffllafi$'rilffi;rt ETft*
                                                                      *- H'Jgl*" rhe,umr c€"",ld bv
   r,,c'pcrry-irri,ir'Ghffii"l,d;fi;lffiii#P;forrJtffiidEEiii,i"tr,oooffiffi'.l"U,*i,f#Hlfffi'tl*ffi1,*
                securrd by thjs
   the- sume        $cfi.rlty lnrrurrcr* imil
   rr.itrs,*cnrmsieiir*'bidih"$;;'ryt"diffimtfq'ffi
   ffi"ft ffiffi]hkY#Iffi $lH,triei{,[:.sm.fuff     ffi   #ffi      ffiSf'ffi
                  immedrxery be&rr rr","ffi
   eums sccu',"d'hcrcby
                                              b'ftil-t#;ilft; t &tT"fll:.dmffig
   ;pr;ti*bil't;"'i,ililfl*fi
   not thc annr u,c drcn dua.
                                  A;;*:   u'i i'o#-u'-*"ri-uc apprua 16    trrei*gH$rffibl.Wr*,ffit.nN*
       If llo Proputy-lq rbpdgnee by Bgnorrcr, o1 aftcr noilcc by l*ndcr to.Borrowcr thd rhc
                                                 l$                                          condcmnor offrrr                       n.kc rn
   HHff *'t'H*fl#F*ffi
                                                                                                                               ro

   tho curts sec{rcd by
  "ritins
                           ahi
                                                     $4iLffi ,Lffi ffi :ffirfdfff ffi$iffi lIff
          arv applicaiion of procccits to pincipit ,ry{_g*.p"d;i-di;;fiffiT*T;,-Liii""
                                                                                    r..Y vr ir'- ffi"itiy
                                                                                                                            f;
                                                                                                 "ryrrt'u pe,/drcna rcftned ro
  in paragraphs I lnd z or diryc thc mrbunrof sud.t orvrrnts-
       ll' Borrowcr Not.Rc-lcercd; Forbcrnnce-pr Lcndcr Nst_e wrlvcr. Extenrion of dro ttmc for pryncnt or
  modification of amoniztton of thd eums sccurea           br.otl;gfuit-.t;fiffii gtffiIi'ty'fi,[ito       Bornoc.r rnd arv


                                                                                                  ffi srffiffi
  succossot in intercn of Borrowcr shull not oporatc to illeasi uc ltau-ititi'iiil"
                                                                                       3ii;6*cfi bo6ou,cFs rucccslo* in
  ffifr           eS$*ffi x'#nrmrrr.xffi
  thc origiml Bonuurcr or Borrowe/s 8rrcccisos in intarusr.
                                     lny                            forbcatancc
  nol [x o rwjvcr of or ptccludc thc nrcciso of anv rlcht or.ern*,it .
                                                                                      "rifr-""f
                                                                        tlr'Jffi 6ffiffi
                                                                                    icnlcr_l;'ffi*ffi; Jy;itr * *rn"df                ,ilfl
       ll.soccsrorr aud Ardgus             J,oini ria scvcnl tltrtltltyi$o<finerr^. fho covcnan* erd rgtrrnmu of dril
  scaritv Insmuncnt drrll bfid-andEoun{i
                                   bcncfii tho suceessorgino nfi$Jt'ht"ira, lne B.fir;;;srilj#toffi
                                                                                                          Fron,tfi#l
  Hfrffi       llios',{liiffi S$ffi tf Yeffi ,ffiffi#
  perqgrEph 16' Bonowfs covenaru ard egwrtrctrtr strai us


  sccurcd by thir Socurity
   o,m?ts*y,"*,"*aliffi#ff
                             I
                                                             ioliil-rrd fiffii, Aiy%ffiL"ffi co+iErr rhh soc,rtty


                      L$tgffi,*irtrr;lUu,mffiH#.,ffiffiml.fi:*m,*,m
        13. NoUcrr. Any notico to Bonrowcr providcd forh *ii'i6"rrrtty titinmed;ifiiiil-ii;;-i
   p*Itd;- ir.ffnil:r ,iiil" ffii urii6-ffiii"6iiii* roqutryr usc ormorhcr medrod. rtc nofrcc ,nH,fltiffif*itff,H
   P.ropcrty.addr."is qt my ohor addrcss Boro'ryor dclrsn?H uf
   clq*: mall to L€rldEfs                                            Fti.q to tsidor. Anyi.iilti-r,iaii;.iia|rl itiil'5irti
                            "qdrq$
   providc<l lor in thie security
                                      sirtrd horcin. or.any-other ala*ss  tid'#'ip't$r1ilt 6-;fr;il-io*"*r. Any rtortcc
                                  tnstrums,nt sball bi acrhca iJdvi-6"c"-riiril ti, E&rcwqr dr Giair it-cri
                                                                                                               liiniri'ir il.i'riiijfr
  :pmvFlon
       ffiIIs or-claue ofl*:.ry; -s'ncrrbuty.   mr     s**iy   r;;,-;,                                        rn drs owr{ &* any
                           this€ccurity
                                                                               ";;;;;;';:
                                           Innryrflt or tho $lorc confltcu wtth;dti*Sb     i";i, srch A;iij;t;[&iiil;fr#'of,Jl

  prcscnt     !!$tw7,11ffi
  m$ffingulatlqry                       *-*"H:'i,*'*'?#,ffi              "ffi      s*,'t"*i*##iil,ffi i."","Tffirli[
                        ql!-fa:', andro ib ft,ruf foe{artoni not incorwlste",i",ittr-Urlixp'ri} iffiiiifii|ff;ar: nU-itivo"r riii
                                                                                         ii ilit ;;;dilu; dr,i rff                ;;i
  ffiH!:: ffi,ffi rr,IhJffihT,Hr,'#;t1#"*tig
       ts. Borrowcr't Copy. Borrowcr ecknowledgcs recelpt            ffi'ffi:rc
                                                                      of
                                                                       onq Cdniima
                                                                                                                           'tsd
                                                                                         co1ry of tha Note end of tbis Sccurity
  Instn:ment,
       t6. TrensfcrofttaPropertyorrgeretlclrtfntcrcstlttBorruwcr, tfafioranyparrofthcpropcltyorurylnrcrtstln
 it is lelted for a torm n'cucrthari thrco O.) v.ars, tasid wtttr ari dfrilii igpurcHasc, qld" or tranrftirra (or
 lntercrr ln Bororur is-sotd or transfcrrdd &rd Eonovrsr lr not a'namr;l ffi;rfilidit-H;#r-prhi-irni&-a;fi;;      lf a benollclal
 L**      ,p:ji,lg3{lg1-"!uire irmreditc paymcnt ln rutt oriii ruriirso;tirfi bt {,d irdfifrffi;,lr1.
       17. Nondltcrlmtlrtlor' If Bottowcr inisndc to sell or rcnt thc Propcrty ir
                                                                                       ry,y p.rt df dina hrs'obuirud Lcrdcds
 con$mt-to do ro (r) nchhcr Bormwm nor rryon. authori?d to ict titid"6ii,cr, *iihrfuc

 ll-H"ffsir         ff"iiji#[r',f #i#iil*:1t%i31,*ffi                           ,f
                                                                                   -;"6;      d;;"  ff    ;;
                                                                                                1oi;a,A;fiEifr,r iffi ;r ffiti

 :ootly    drtF'i?r*iiiril6^drorcs any nestrictivi cownsins on dmrins
 hffidicrp. !8s or hmilhl starus.
                                                                              **h;{:ii#lflt*ffifl#*#hH
 - 18. Sf,lc of Notci CLrnge of Lorn scrviPtt Tt.rc No! or o Dartial inrcrcst in thc Norc (rorcthor wltft thir sccuriny
 lff $,#",."t$,ilj"T#ff"fi   [.E,;*trfi,Ufr ST,f *irurr,"tntff tffih;i##.,Cffi$
                        {,sr#d:xffid*lffi**r$;,ffi
 ffir,ff""Tdr#ir,*Tf,ff                                   [ffi ff !trtr#,*ffi tHilffi
                                                                                                                Pagc 4   of6
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 5 of 7 PageID #: 14



 a6/2L/2AA7       89:41          2769267eas                           DAUIESS COJNTV NR6E                                  PA6E 26/33


                                                                                                    MUHLENEERGCOUNTY
                             .                                                                      [t542       PGS54
  *ill rtdr &c n inc and addEss of Sc nsw Lorn,$+rvlecr anddro rddrurs to wtrich prynron6
  - 19. Unlform Falonl FIon.Iudlclql?'iiriiarral if:iuiffi'?"t
  m"md,ffi#''"ilil#iliI'Jl"Irtdi;*l,r;irLil'iff                       ;r',ffi Xffi          y##tffi #Lf,,nH::5;;
                                                                                          rhould         bo nradr.



                                       Borrswq dull not   c?!Ec   or pcrmit thc prrycnccJ usgdisposol, srorsgc, or rrleem of aoy
  frrolf;*ffiIjrSubrtrnccs.
  *,
  ls ln vlolation qf ury   Hcra! riuc,-or icii"nrlronmeniiit;d;;[,L6A:'E
                                                                                    erw N   wt unv(rmt   urEc
                          trvsrvoLerderErrsc'iffiiiffir$W#gtil1lh$$g1l'ffiTt':Sfigg";;Hffi
  fl:ffi'"E
  or regutrthn sf which rJ,'i$??rruf iffiY.

                              *fl ffi*tffi
                                                   tr?,vid;iiiii"ffi fr {Jmflff
                                                                            ffi &.flffi.ffi                                  ffi
      .A,suria'irirrrieiffiplr'.'iF,dq6ilffi
        l"&i;ig.,mf5,*flffi;;
  '**,Tg#il#.xnffi
  ;:;1,Xit XfJ
                                                    ;mfr"Hffii"tl:.mH,:'*t#ffi            iffi ;;
                                                                  n*,,:iiirri.il;ii;r;frffi;--pffi;L;iil
  #y.ri+w***wrilH;ffiffiff {fiHmffiffiiHffi
       21. crcir Coltdrrrlhrtioa. Dcfaulilroroirrdai'srrliriiirffiiiiilEffiTil#'-y.orhcr
                                                                                                                $,nm*i,*
  held by.Lendc and arccucd
  defautt hcrcundcr.
                                  srnsu-Adr-#lrGl;i;;ffiffiil                 ;ly
                                                                                                   1palcstore rccurity tnsrumcru
                                                                                    orher guch sccurity instumer strru co{rsrirnr




 "o
     :**,,ryin#"*r'w iHffi*Hx.#ffi ,l; ?$H{i,ffi..,"fiir$,                             Hmr }ig :ffi H,,%Hf, :lt
 tuPPlmrcnl thc covcnrnts and qrucmcou of ttriisccrnity lncrumcnr as lf fuc iiae<s-i'rffi;&;i-d;'il;ii,,;ffiril;
 [Chockrpplicabtc  boxl
       o   condominiunr    Iddcr tl   planrcd Uoit Dwelopmont     Ridcr     EJ   othc(r) [sp?cl&l




                                                                                                            Pogo 5   of6
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 6 of 7 PageID #: 15



 a6/2t/2AO7 B9:41                    270926789A                                     DAVIESS COJI.ITY NRCS                                 PAtr   27/33




                                                                                                               MUHLENBERG COUNTY
                                                                                                                Iris4z          PG655
      qI-SICNINO DELOW, Eqryo,.nr accrpts srrd q3rlai 1q                {x t*n,
  socurity Instrumort md ln any rtdcr cxcorrtcd           [i g"e,e ;ri;d,td;ffifrild[i ccrv$rure In$rumtoi
                                                                                                  contrlnod in pcgcs I through 6 ofthh




                                                                                                                             tsEALl
                                                                                                         aotFnw.f
  srArEoFKP.Nrucr(Y
  cotJNTYOr rrtrHr.ewnnnt?
                           }L,,                                                          ,ICKNOWLEDGMENT
                           J
      Beforcmc. *38nunlr              R. Gard&atr _,,aNobrypubficinrndforthoCountyof
      Huhl"enl.erg                       ,poreonafiyappcarcd Brt,gda ,s.' Ca{apha1]., a g    Ic
      SBIS{LD. .             ,               ,.,.,,            whorclnowlcdgcdrhit gha    crccutcd {ro forcgoing
 insrumentonthc            1999, deyof June                                    . 2007            ,s      hor        tug.cr   and dccrl.
      wITNEss
                   -*nm*nror**                                              devof Jr*ra
 FUL}
                                                                                                                       Myconmirslat cxplrcr
                                                                                                                         08-l{-2008
                                                            PREPARIR'S STATEMENT
 Thc form of tiis insirurnGnt vrto dmnsd by thc Oftscc of thr GGncrsl Counsol oiitrc Unitcd Statcs                       of Agrioulturt, rnd
 th* nmrrlrl itt rh€ btfik rp.stl ln $r forir was in$rtcd uy oi uqrtt"tc-lui"don'ilt

 *8*rh            D. V{sk
                                 (Nattc)                                                                          (0irnaturc)
     DONIN &             VICK, P. O. Box                    349          Greenvlllc, Xentueky                423{5
                                 (rlddrowl
                                                          RECORDER'S CERTIrIqATE
 STATE OFKENTUCKY
                                                                         !,!
 COUNTYOF
                                                      )
                                                              Clcrk of thc County Court for tha County aforcsrid, do oerdfr tlut &e
 foragoing mortgagc wrs on thc                                dav   of
 lodged for rccord          at             o'cloak          whcrorrpon lhc stmc, uri0r thc forcgoing rnd this ogtiticatE, havr been duly
rccordcd In   ny ofliec,                             -M.,
                     -
     Glven undcr my hmd thir     -                              tlay   of

                                                                               Clcrho{        Comty Cou*
                                                                               By                                     D.C.




                                                                                                                        Pagr 5   of6
Case 4:19-cv-00032-JHM-HBB Document 1-3 Filed 03/14/19 Page 7 of 7 PageID #: 16


 A6/2L/28A7   O9:4t      ZtAgZ6TB6g                       DAVIESS CTIJNTY IWGS                      PAGE 28/33

                                                                           MUHLENBERG COUNTY
                                                                            M542       PCS$0
                  EX}IIBIT ..A, TO MORTGAGE FROM BRENDA s. CA]T{PBELI+
                    A SINOLE PERSON, TO UNMD STATES OF Ah4ERICA,
                     ACTTNG THROUGH TIIE RIJRALHOUSING Snnvrca,'


                                                     K
                                     DATEDJUNE I',2007


          ,,*Ury!#.'- t9ylq      $ au iron pin in the South linc of Rotand Drive, being rhc
          Northwest conrer ofthis lot rnd a coumsn conrer with thc lot of Rolrrri"
          runningthanco south 46-47 lvest l4g.zl fect !o atr irpo pE the sootn**t
                                                                                    D1agd ;d
                                                                    -rh;            ffioor
          I*   9; theoce Sourb 42{9 Bsst 85.0 fod to an irou pin         a;rrh; ;;;;}ril;
          lot thcnce North 46'5E tiloct 150,69 feot to an fuon pinin tlrc South linc ofRoland
          Drive; thence with thc North linc ofthis lot and the South line ofRoland Driw North
          42-59 west E5.0 feet tolhe.beginning atrd being Lot #E o,*r*^          on nre pieior
          s,oland h{cmrorial ftive subdivLion bI n. e.    Moinin$l&;f;;          in Deod Book
          30Q pagc 41.

           Tfact #2; Boginning at au irou pin in ths South iine ofRoland Drive, the Northwest
          !or+r of thislot and cQmmon csnrcr.with tot #9, and rrruning tharcc south 46 .5g
          West 150,69 fect to an iron pin, the Southwest cotaer of this loil Urerrcc South 42-09
          East 145.0 feef morc or lae6 to an iron pinin tha old linc; tbencc wirh th,e old lins
          North 4'14 EaBt 210.00 fcct, motc or lcss, to aa iron pin at ilc intcrrocrioa orm ofa
          Iinc and the South line ofRolard Dtivo; thcncc witlrthc South linc ofRolarrd Drjve
          North 42-59 west 10.0 fee! mors or less, to thc bcginning, aod beiug lot #9 as shoqltx
          on tbc plat ofRoland Mcmorial Drive subdivislon UyH. c. Moonirxgham, ofrecord
          io Deed Book 300, page 41.

          Mineral rights are rcaerved and not conveyed herroin.

          Tha abovc dmcribcd propcrty is stbjcct to e 10 foot cascnnenrt elorg thc North liuc for
          thc purpose of mainteaance of thc existing clcctric tansmiss-ion lines in said
          subdivision.

          The above behg the saffie property conveyed to Brenda Crrnpboll, by Michael p.
          sparls and w'ife, Elizebeth L. sparks, by dced darcd Junc |,frgfi: and now of
          r.qcotd in the Office of the Clcrk of Mutrlenbcrg
                                                        :i-o Corrnfy, fentrfffiftn Deed Book
         .f:8,                                               --"*..!
                 ?age    1)O_.

                                                                         ffittlr         trfii
                                                                         ffiE*Ere]il
                                                                         81|trrlrrt l|lslltl
                                                                         [Itrr        ;1135A;I
                                                                         EtrIVtlqr tfil ilE
                                                                         EaE           EIil- 33
Case 4:19-cv-00032-JHM-HBB Document 1-4 Filed 03/14/19 Page 1 of 2 PageID #: 17



 a6/2L/2AA7 Ag:4L                        2769267848                                                 DAVIESS COLNTY NRCS                                           PAGE 2A/33


                                                                                                                                                  't r,rar."9
                                                                                                                                                           0
         form RD t!t0-12                                             Uulted Strtcr Dcprrttrcut of Agrtcultlrc
         (Rcv.9.06)                                                                                                                               Pomr Apprcncd
                                                                              Rutal llourlng Sondcc                                         OMBNo 0j7i.0l12


                                                                 S   UBSI DY REPAYMENT AGRTEMENT
                                                                                                                                      AccounE         -t
        Oaly oac rgrcmern rlould bc ercsrucd by 0r! s&r€ct                           hrovcr   fot rhe             prqrerqr.
                                                                                              Ttrc r!r!61c11r i! cog1plded rr tt
                                                                                                        suDJcet
       clo'littg6f$'c  ftu egrty lo:mr &ototiouarleirOlnofrrframi ornoiiiii,ii.iifi f*
                                                                                                 e.U,ou rrslrraocc n&*d11*
        1' Ar tlrl[tucd qdll rction Slll o(rh llorinS Act of 1949 (12 u.$C.
                                                                            l{g0r), rrrb*i{y nttvrd ia rcqr*aoc s-*h r toq
        mdcrrcaioa 502 o(*'c E@riryAcrof lgrl Ertpyrllctoi*o."i-iirl*6i-tilaiiri.irrdoo
        ieudry popcry. t)clt',:d rmrt8rga pryrre cr ii*u*d rr rutridy under                             sDorccoo'rn., of thc
                                                                                 fiffi;;ffi
        2' mtcIt t                                          rwrptut ir &c, .If{ rlGn oc or ottrr.trb. pry in ftll wir[ortr trnrfcr
                   Fiil to occupy or truratbr &lc ln rny lurur,
       ofdth rtrd contiouc toocopy                frcraoirntoitr,crpum-ri:ti;..k;'bril;rilh,r.,etofrccr'turc
                                                   thc p.opaty,                                                        q bc
       dsfqrcq lnlttlll fuc. undl t}. poprnty is ertrequG'ldy rold or vrcrcd. tf &fcrcC;
                                                                                         &c affartuod nturtgXl cra b
       lubodiulcdbulvltlnotbmliuido.otri.e6c;t.oi_nor.'r.dtficliltut;o;Lil;'Lpddunu.brtuabor
       !,irrtddsrnoarsftlsap(urira'oprim,riewa.dhi;;ffi;ffia#filtiffiiri,**isfilcffii.
       3. Calculrting        Orthst      Equiry,
       Fe.scif-El$ hms 6c            or*a rolu b thc rprroisd rllrlus r dctrminrd rt tho rhm of lou rpptornuaburatton,         vlht ir
       nbicct       to   coaplaion ryt plrur urt rpc<ifrorr'linr. tf orc lrouo ir nJ;iaiut t,         il}h.I;rilit" s.iiffiffiffi;  ;
       rr!.ndcdryrEamarucagfrcmr&awfirodcftaitbn6rrl                                    atcqr;il;i;;ffi4-;;;;-rh        il;pffi[-- -'
       For    rll   other   marlcdonr, Gr.nukgl vrluo ir lho lowst of{ret
                    Srhaffhq                                            q6ti or Malotlh6rc 66rhr wblchrVu. is applidrhlc
                    OR
                    Apprd.qid vrluc rs dctcruiocd rr tho tinu of l<rn rpproval/obligrtion.

       If lftolpp$ltr om rhc lgndes iirc te .rnd drr or if {r fifutirg ior-Agcns}'_ dch on rlr rig *ritlrorl
       bc.rc6n-rrccd.wirhAlctcy fim&, thcoalcstvirt c'ul bGtho t.rxr;ofrtrcipprir*ariii"
                                                                                                                                        c   dls$in3 !r,lu ,ro[
       vrlua oftho ritc,
                                                                                                                                 ii"Irrrlriiifr?iitii
                                                                                             "r-rh
      Mqrkct vduc of pmpcrty loc.lcd                   .tl
       128l.olard lenr
       Oreqnvl.llr, filr                     {2345                                       3 59,4Q0.00

      Lqs PrioLicnr                                                                      t                         Hdd by
                                                                                         t                         Hcldby
      Lem Strbrndinrle Affordablr.l{ouring Producr                                       t                         Hddtv
                                                                                         t                         aotc   tt
      Lcrc    *urr:                Slrtl. frtt$ly HcurLrS Lolns
                         DGvctopilncot                                                   I -d-9, 49 O .
                                                                                              G            OO
      equal*    Orlgtnrl E{tity (If n $tiw nuintrcr r6c'!0")                             t     0-'6'-
      PcrcGnt of Origin.l,6qqtty                                                         s0.00
      (Daiormlncd by <livBiot 6Eigin.l cqulty by tre mukct wluc)


      4. If   lil lqqrr!,r.t rr$jrq          lgrcpprutr, orifrlt lornn rubjcato r.crptt! rronrt bcingpdl{,                     rt:6oarro     bc   nar$qld b
      ryEd f9osdirlg.d-nc bllowing fu{tnoh. Divldc tlrotrlrrocof loru wDlcct ro lddh"r ttnt ttc tges elic r[t6--h.L*
      sfrtiop.frl6ns.MlttdFlylhctstdtbyl00to&tqnrrlrcBspmttof$oolisrrdlryitt lcrdoFc'rffiiEtxierj(--



       Aeordtmn                                    ttoa llal ofl 905. tra t$rtr.trrrt
       vafidAilDa                                  NONSa.nhallg,,Ab.rfu
       lrfuarartvt.                                ,d avr,Eqt      t ,tlrBt!* x;rd
       nirora crl                                  :   hcdrrrl   t**d.atd mt




                                                                                                  HXHIBIT ,.CH
Case 4:19-cv-00032-JHM-HBB Document 1-4 Filed 03/14/19 Page 2 of 2 PageID #: 18



 a6/2t/2AA7 0*4L                   27A9267808                                       DAVIES     CCIJNTV NRCS                   PAGE 2I/33




         ,.
                          rmtht                                         AvcragG           nt prtd
                                                                                    intcfrrt
                          toel
                          oulrtrndhg
                                                                           ,.1          3,1 l.t
                           0-                          .50 .50             .50          .s0    ,4                  .u .il
                          60 - ll9
                         120 . 179
                                                       .t0
                                                       .10
                                                           .so             .s0          .{9    ,a2
                                                                                                      .32
                                                                                                      .3t          .21 ,ll
                                                           ,50 .50                      ,at    .40    .30          .2t) .10
                         lno -    219                  ,50 ,50 .{'                      .12    35                  .I8 .00
                         7$ .     zca                  .r0 .50 .46                      .3E    .r3    ,16
                                                                                                      .u           .17 .(B
                         J00 - t50                     .50 ,43 .()                      .34    .20    .1r          .t4 ,09
                         !60 & up                      -41 .{0 .36                      .31    26     ,t9          .13 -D
         6- Crlcuhti$ RccrpturE
                     Cufialt Mrrtetvslus
              LESS
                     Or{glnrl ruount of prior Ucnr rndl nrbordimte rffcndablo houdng productl,
                     RllS brlancq
                     Rcuonrblr clodng oortl
                     fdrclF.l rca[rcrion at mte rltq
                    OriSiarl r{uity (rco purgnph 11 raa
                    Cryitrl iraDrovcmortr (rc. Z C.FR prrt     SSSO).
              EQU    rs
                    Apprsoirtion      vrluc (Ifthil ir r puliive v|ba, cotturtc.)
              TIMES
                  Psrorr|ilc lrr pq$.ph 4 (if rpplicrblc).
                                                 -
                  Pcrcurq$ in prrrlr.d ,, rId
                  Rcrurn qn 566sr.r,r odginrt cquly (100% - poroortuOc nr prnfflph l)-
              EqUALS
                  lrtrc rnptrphri{o .obicstta rl".pa'c. Rcarptrnc d,c egurrr trc lclar ofthrr figrm            u
                   rht   nna$r{f x&Iry nciite&
        8o!tow.f l$oct            pry rtcaptntr in icsodrrcc wilh thir rgrccrmi,


         "W*n -
                            lro


                                                                                                    D.r.       pO
         Borrowcr                                r                                                  fttc
                                                                                                           o6-L-,an,

                                                                                                           0   "g*-
                                                                                                               6-rs _,




                                                          -
Case 4:19-cv-00032-JHM-HBB Document 1-5 Filed 03/14/19 Page 1 of 2 PageID #: 19




                                                              t



                                               RE.AIIORTI     ZXITOil ACREEIIEilT

                                                                                                      2   013
            'The unitcd stetes of ArnerLca, aeting through the Rural Housing service,                                            IG
             united stateE Dcpartn6nt of agrlcurtura (Lendcr), is thc orrmcr and                                                 Elt
             holder of, a pronrissory note or aseumption agrceoredt (!rota) ln the                                               IIEE
          .- prlneipal  Eun of g      69490.00, prue intarea! on the unpaid princi;lal of,                                       ru
                5.75000t pcr yaar? cxcculed by BREUDA g, C,A!|pBEI&                                                              tts
                                                                                     and                                         G
                                                  , (Bolrowcrf dated        June 19, 2OO1                                        E-
             and peyablo to the ordcr of, the Lcnder. Thc currcnt outstandj,ng balancc                                           -
                                                                                                                                 -E
             includee unpald prlncJ.pal, accrued unpaid intcreat, unpaid aduencee and                                            tr=t
             f,eeg. Thc total outstanding balance ia g 26502.69.                                                                 =
                                                                                                                                 E
            rn eonrldcration of the reamrtlaaclon of ths note or aasumptron
           .agracqtf4d tha-promi.sge *co-ntai,ned--i.n_.thig..agfoagugntr. the.-outslarldtqg. j                          _-.-,
            balang* ls capltarized and La nou principrr to bc ripald at s.l:bbor
            per annum at S       167.91 per month begtnning Novanber 19, 20IJ and on
            Cha l9th day of sach gucceedlng urcnth until the prineipal
            and lntcrest are paid, except that thc flnal instarhnt of the
            entire Ce_bt, lf not palC sooner, wlll be due and pryebh on
                 June 19, 2040.
           If the outstandlng }oan balrncc prior to raanrortization wag reduoed
         'by a payrncnt which qras rater detsrmlned to be uncollectibre, Rurar
           Devclopncnt wlll chnrge tho account wlth an anount egual to the
         . uncollcctible payucDts. lPhis anount is due and payable on the
           effcctivr date lt ia eharged to thc aesount and may sccrue intcrcat
           at the pronlseory note ratG.
            subjegt to appliaable law or to a trrittcn waLver by 1,cnder, Borrounr
            aharr pay to rcndcr on tha day monthry ps)ments arc duc under thc Notc,
           until thc Notc ia paid J.n tull, a ru.E (,Fundsi) for s (E) yaafly taxca
           and aggcgamenta wtrleh tu.y attai[ prlorlty ovcr Lender,a mortEaga or dced
           of, truEt (Sceurity fnBtru&e[t] ae a lien on thc sccured propcrty
           descrlbed Ln thc security Agro€Ent (propcrty); (b1 yearry l,eae-hold
           payncnts or ground rant8 on the property, 1t any; 1c; yearly hazard or
           property ineurancs premiuraa; and (d) ycarly flood lneurance prcnluu, if
       - - any - -. lDhooc -itea.s.-.rc. ca].le<l" .Itger-or.r..Itc!!a,.. :.. - I.endcr . Eay., . ri n?y-.t-tmei., . _
           coll,eqt and hold fundg in an .nount not to excced thc naximun arount I
           Iender for a federally related nortgage }oan, rnay requLrc for Borrowcr,a
           €5crou account under the fcderal ReaI Estatg S.ttlernnt Plocsdurcg Act
           of. 1914 as .lEnded from trma to time, 12 u,s.c. sectlon 2501 et E6g.
            ("nEsPA*), unleae another law or fsderar rcguration that applica to thc
           funds agtE a Inarqr iltount. If Bo, Eender tl|ay, at any tltlt., collect and
           hold fundg !n an amcunt not to exccod the lcaeer amount. r,endcr ruay
           astirnate the amount of runds due on thc basie of curant data and
           rcagonablc catlnatra of cxpenditurca of futrEe Escrow Iteurs or othcrwioc
           in cccordanee with applicabla law. r




                                                        EXHIBIT I'D''
.?rcaooartct.   rll   r   tato
Case 4:19-cv-00032-JHM-HBB Document 1-5 Filed 03/14/19 Page 2 of 2 PageID #: 20




              Thc f,undr shall be hcld by a fcderal agr: ';, includlng lr.nder, or In   an
              inrtitutlon whose deposltg are lr,gurcd t a f,etlqral agency.
              instrurEEtality, or entlty. tender sh.: apply tundl to P.y tha Escrow
              ttc!|s. &cnder nay not charge BorEo!f,er ror holding and applylng the
              Funda, annually analyzing the cacrow account, or veritylng th. E8crow
              tteroa, unlcea !,Gnder Paya Dorrot,qr intercat on thc Fundg and aSrp}lcablc
              Iav pcrnrlta tho f.ender to nake auch chargc. Ilowevcr, Lcndrr oay rcqluirc
              borrourcr to pay a one-tine chatge for arr indepcndcnt raal Grtat. tar
              rcportiEg ssrvice ueed by !,eoder in connsetLon with this loan, unl€13
              rppllcablc law providcr othanLaa. Ualara an agrectnBnt ls madc or
              appllcablc lau rlqulrcg lntcrast to be paid. Lendar ehall not be
              roqu.lrcd to pay Borrorcr eny lntcrest or eatninga on the fundr.
              Eorrovcr and rJandcr m.y lgrce in uritlng, hou.v.r, lhat lntercst shall
              be paid on th€ lundg.
              Lander  shell glve to borrouar, without chnrgc, an annsal rccountlfif,
              the funde, ahowing credltg and dcbitg !o thc funds aad thc purpora for
              rrhich each deblt to tha Funds w.E tnad€. Tho fuudr aro pledged ar
              additlonrl aeeurlty for qII 3urc !?cuEcd by thle g€curlty Instrurcnt:
              It th! t\rnda h(,ld by Lcndor cxceed the at6untt pcrrnlttcd to bo hrLd by
              app].lcablc llw, lcndcr ehall account to Borrorrsr for tho GxcaBa lundr ln
              aecordance with thc requlrcmonls of, lppllcebla law. If thc arbunt ot
              tho fundr held by f.ander at any tirnc is not csftlclcnt to pry thc EEerorP
              Itcus when due, Lender loay notify BorrosBr in wrlting. and. in Suoh caee
              Borrotarr rball pay to Ircnd6r thG rmount Dece..ary to nakr up tho
              dlficLcDcy. Eorrow.r ehall make up the daflciancy in no norc than
              tt alvs ruouthly paytnlnt3, at Lcnder'r gole d.lcoretion.
              upon prlrDnt in tull of all aurtr r.cur.d by thir gceurtty lrstru!.ht,
              IJ.nd.a lhrll PronPtly Aclund to Borrouor rny fundE held by IJcnder. ,t
              LGndar thall' raquLro or sGlI the Property. Lsnder, Prior to thc
              .cquiritlotr or tal. of thc Prolrcrty, rhall apply rny funds h('I'd by
              Lcndcr ct tha tira of acguiaLtion or allc ar 6 cr.dit againot tha 3ultl8
              gcou:od by thir Seourlty InttaumgBt.

              unl.is ahatrgrd by thie .gre€usnt, all' of tb€ tGrtrt8 of, th€ note or
              astury,tioa aEre6mant or the inatrurcnte that gecure thcr, romain
              unchrngcd.
              Upon  dctault ln th6 paynrnt of any one of ths rbovr inatal1rucntE or
              Iailurc to corqrly trlth a[y of tho cooditlone and .gr.G[BntB contrlh.d in
              tbc Cbova-dercrlbcd notc or r83ull{rllon aErcercDt or tha in8trumntr
              recurlng lt, thc Lcndar, !t ltt optlon nay dcclare tba .ntirc dcbt
              fiundLrtcly du. rnd pay.blc and niy takc any oth.r action authorised to
              rcnody the dcfault.




                                                                        DatG
                                          Borrorrcr
